133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Howard Andrew BREWER, Appellant.
No. 97-1623.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 13, 1998.Filed Feb. 4, 1998.

Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and JONES,1 District Judge.
PER CURIAM.


1
Howard Andrew Brewer appeals his methamphetamine and felon-in-possession-of-a-firearm convictions.  For reversal, he argues the District Court2 (1) abused its discretion by failing to sever the firearm count from the drug counts;  (2) erred by failing to accept his stipulation regarding his prior convictions;  (3) abused its discretion in several evidentiary rulings;  and (4) abused its discretion because of the cumulative effect of the other alleged errors.


2
Having reviewed the case, we find no merit in any of Brewer's contentions.  There being no error of law, no abuse of discretion, and no novel issues to warrant extended discussion, Brewer's convictions are AFFIRMED.  See 8th Cir.  R. 47B.


3
A true copy.



1
 The Honorable John B. Jones, United States District Judge for the District of South Dakota, sitting by designation


2
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa